Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-47 are currently pending. 
The Drawings filed 03/18/2021 are approved by the examiner.
The IDS statement filed 03/18/2021 has been considered.  An initialed copy accompanies this action. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-8, 11, 13-24, 27-29, 32, 34-41, 44, and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,723,927.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to heat transfer mixtures comprising nanofluids comprising glycol, water, a nanopowder, a surfactant, and a base, acid, and/or corrosive inhibitor additive.  The patented claims also recite limitations of each component in terms of volume fraction and ranges thereof that appear to fall within and/or overlap the amounts/ranges instantly claimed.  The patented claims also recite the nanopowder consists of aluminum oxide/Al2O3 and have a particle .

Claims 1-8, 11, 13-24, 27-29, 32, 34-41, 44, and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 10,723,928.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to heat transfer mixtures comprising nanofluids comprising ethylene glycol or propylene glycol and/or water, a 2O3 and have a particle size of between of about 100 nanometers to about 600 nanometers.  The patented claims also recite the pH of the heat transfer fluid mixture is 8.5 to 12 or 10.0.  The difference between the patented claims and instant claims is the instant claims further recite the nanofluid is free of carbon nanoparticles.  However, the patented claims recite the nanofluid with a transitional phrase having a closed scope (“nanofluid consisting of”) meaning the claim scope excludes any element or ingredient not specified in the claims.  Since the patented claims fail to recite any presence of carbon nanoparticles, the implication is the patented claims are also free of carbon nanoparticles as instantly claimed, too.  The two sets of claims are obvious variants of one another.

Claims 1-8, 11, 13-24, 27-29, 32, 34-41, 44, and 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 24-36, 38-40, 42, 43, 46, and 47 of copending Application No. 16/905,466 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to heat transfer mixtures comprising nanofluids comprising a glycol, water, a nanopowder, a surfactant, a base additive, an acid additive, and a corrosive inhibitor.  Both sets of the claims recite the nanopowder consists of aluminum oxide, the heat transfer mixture has a pH of about .


Claims 1-8, 11, 13-24, 27-29, 32, 34-41, 44, and 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 47, 50-62, 64-66, 68, 69, 72, and 73 of copending Application No. 16/905,471 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to heat transfer mixtures comprising nanofluids comprising a glycol, water, a nanopowder, a surfactant, a base additive, an acid additive, and a corrosive inhibitor.  Both sets of the claims recite the nanopowder consists of aluminum oxide, the heat transfer mixture has a pH of about 8.5 to 12.0, and the heat transfer mixture has a pH of about 10.0.  The copending claims also recite the nanopowder has a particle size between 200 nanometers and 500 nanometers, which falls within the instantly claimed range of about 100 to about 200 nanometers.  The difference between the copending claims and instant claims is 1) the instant claims further recite the nanofluid is free of carbon nanoparticles, 2) the instant set of claims recites the components in terms of volume fraction while the copending set of claims recites the components in terms of mass fraction, and 3) the instant claims are drawn to heat transfer mixtures comprising propylene glycol and water silent to an acid additive, ethylene glycol and water with an acid additive, or water with an acid additive whereas the patented claims are drawn to mixtures of propylene glycol and water with an acid additive.  However, the copending claims recite the nanopowder component of the nanofluid with a transitional phrase having a closed scope (“the nanopowder .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/205,018 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to heat transfer mixtures comprising nanofluids comprising glycols and/or water, a nanopowder, a surfactant, and base, acid, and/or corrosive inhibitor additives.  The copending claims also recite limitations of each component in terms of volume fraction and ranges thereof that appear to fall within and/or overlap the amounts/ranges instantly 2O3 and have a particle size of between of about 100 nanometers to about 600 nanometers.  The copending claims also recite the heat transfer mixture is free of carbon nanoparticles.  The copending claims also recite the surfactant is ammonium methacrylate or a formula thereof.  The difference between the two sets of claims is the instant claims are drawn to heat transfer mixtures comprising propylene glycol and water silent to an acid additive, ethylene glycol and water with an acid additive, or water with an acid additive whereas the copending claims are drawn to mixtures of propylene glycol and water with an acid additive.  However, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide ethylene glycol in place of the propylene glycol and provide and/or exclude the acid additive with the compositions since the overall compositions/heat transfer mixtures are drawn to glycol- and water-based heat transfer mixtures.  The two sets of claims are obvious variants of one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claims 8, 24-26, 31, and 33 are objected to because of the following informalities:  
Claim 8 recites the phrase “a pH is between about 8.5.to about 12”.  Applicant is suggested to remove the extra period in “8.5.to” in order to improve clarity in the claim.  
In claim 24, Applicant is suggested to amend the range to recite the “range between 100 nanometers and 600 nanometers” of the aluminum oxide nanopowder 
Claims 25 and 33 are objected to because the claim fails to end with a period and is therefore not in proper form.  Applicant is required to amend the claim such that it properly ends with a period.  Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.  See also MPEP 608.01(m).
It is noted that claims 26 and 31 appear to strike-out the periods that conclude the claim (“.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 7, 13-28, 37, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 4, the term “VNP” in the limitation “wherein 1% < VNP/Vnf < 20%” lacks sufficient antecedent basis.  Note parent claim 1 recites a “Vpw” being a volume of a 
	In claim 13, the limitation “a nanopowder comprising Al2CO3” is unclear so as to render the claim indefinite.  The compound dialuminum carbonate or aluminum (I) carbonate is unclear since aluminum is typically in the 3+ oxidation state rather than the 1+ as presently recited.  Also, typical aluminum carbonate (Al2(CO3)3) reacts with water to immediately lose its chemical identity, rendering it unclear how the heat transfer mixture/nanofluid at once contains water and a nanopowder comprising aluminum carbonate.  Is “Al2CO3” a spelling mistake for “Al2O3”?  The limitations in claims 23 and 24 (which depend on claim 13) that “the nanopowder consists of aluminum oxide nanoparticles” indicates Applicant might have meant for the limitation in the independent claim to instead recite “a nanopowder comprising Al2O3”.  Claims 14-28 are also indefinite for their dependency on claim 13.  
	Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

19, 21, and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13 recites a heat transfer mixture represented by the formula “1 = Veg/Vnf + Vw/Vnf + Vpw/Vnf + Vsf/Vnf + Vbs/Vnf + Vac/Vnf + Vci/Vnf” where the recited fractions sum to 1, i.e., 100%.  
In claim 19, the limitation “wherein 0.0 < Vac/Vnf < 2.0” recites the upper bound of the Vac/Vnf as a decimal value that exceed 1.0 (or 100%).  The instant upper bound of 2.0 corresponds to 200%, and significantly exceed the total amount of any/all components recited in the independent claim.  Most of claim 19’s range falls outside the scope of the amount recited in the independent claim and therefore fails to include all the limitations of the parent claim.  Claim 22 is also rejected for the same reason.  Claim 21 contains a similar issue to claim 19, but with regard but with regard to the limitation “0.0< Vac/Vnf <2.08” range instead of “0.0 < Vac/Vnf < 2.0”.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 13, 23, 24, 34, and 46 are rejected under 35 U.S.C. 102(a1) as being anticipated by Yang et al. (“Boiling of suspension of solid particles in water,” Int. J. Heat Mass Transfer, Vol. 27, No. 1, page 145, 1984).
Yang et al. teaches a dilute suspension of alumina/Al2O3 powders of size 0.3 micrometers, i.e., 300 nm, in water (see Introduction section/paragraph), which anticipates claims 1, 13, 23, 24, 34, and 46.  Note that independent claim 1 broadly recites the heat transfer mixture is “represented by the formula: 1 = Vpg/Vnf + Vw/Vnf + Vpw/Vnf + Vsf/Vnf + Vbs/Vnf”, independent claim 13 broadly recites the heat transfer mixture is “represented by the formula: 1 = Veg/Vnf + Vw/Vnf + Vpw/Vnf + Vsf/Vnf + Vbs/Vnf + Vac/Vnf + Vci/Vnf”, independent claim 34 broadly recites the heat transfer mixture is “represented by the formula: 1 = Veg/Vnf + Vw/Vnf + Vpw/Vnf + Vsf/Vnf + Vac/Vnf”, and independent claim 46 broadly recites the heat transfer mixture is “represented by the formula: 1 = Vw/Vnf + Vpw/Vnf + Vsf/Vnf + Vbs/Vnf + Vac/Vnf + Vci/Vnf”, each without any specific ranges of the Vpg, Veg, Vw, Vpw, Vsf, Vbs, Vac, and Vci components, meaning some of the components are optional (their volume may be zero) so long as the total amount of components sum to “1”, i.e., 100%.  Yang et al.’s suspension consists of water and alumina, i.e., the amount of water and alumina sum to 100% of the suspension, which has the implication the composition is free of carbon .  

Claims 1-8, 11, 13-24, 27-29, 32, 34-41, 44, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Egawa et al. (US 2005/0218370, hereinafter Egawa).
Egawa teaches a heat transfer medium composition comprising a dispersion of nanosized metal and/or metal oxide particles, i.e., nanopowder, in water and/or alcohol as the main component useful as a coolant (abstract and para. 0001 and 0010).  Egawa teaches aluminum oxide is preferred as the metal and/or metal oxide particles due to its excellence in property of enhancing the thermal conductivity of the composition (para. 0017), and ethylene glycol and/or propylene glycol is preferred as the alcohol from the point of handling properties, price, and ready availability (para. 0015).  Note that the disclosures of “water and/or alcohol as the main component” indicate the reference’s compositions may contain water or a polyhydric alcohol or both water and polyhydric alcohol.  The Examples of Egawa show compositions comprising blends of water and glycols as well as compositions comprising nanosized aluminum oxide (see, e.g., Examples 1-4 as well as the Comparable and Conventional Examples that follow).  The direct disclosure of examples that solely contain aluminum oxide as the only metal and/or metal oxide particle read on the claimed limitation that the nanopowder comprise or even consists of aluminum oxide, i.e., Al2O3, and the entire nanofluid/composition itself is free of carbon nanoparticles.  Egawa further teaches the nanopowder has a mean particle diameter of up to 0.1 micrometers, i.e., 100 nanometers (para. 0019), 
As to the claimed components of instant claims 1, 8, 11, 13, 23, 24, 29, 32, 34, 41, 44, and 46, Egawa teaches each of the disclosed components of the claimed invention for the purpose of producing a heat transfer medium composition.  Egawa further suggests some components used for different purposes, but nonetheless would have been obvious to the skilled artisan given the broad terminology claimed, the components may read on several types of ingredients.  It might be argued that some “picking and choosing” is required to arrive at the presently claimed invention among claims 1, 8, and 11 (the presence of all of the propylene glycol, water, nanoparticle comprising Al2O3, and surfactant and base additives at once), claims 13, 29, and 32 (the presence of all the ethylene glycol, water, aluminum oxide nanoparticle, and surfactant, base, acid, and corrosive inhibitor additives at once), claims 34, 41, and 44 (the presence of all the ethylene glycol, water, nanopowder comprising Al2O3, and surfactant and acid additives at once), and claim 46 (the presence of all the water, nanopowder, and surfactant, base, acid, and corrosive inhibitor additives at once).  Nevertheless, Egawa teaches heat transfer medium compositions, and at the time of the effective filing 
As to the claimed proportions of instant claims 2-8, 11, 14-22, 29, 32, 35-41, and 44, Egawa teaches in overlapping ranges, the amounts of each of the components claimed.  Egawa does not particularly point out the ratios and addition of ratios as claimed. 
	However, at the time of the effective filing date it would have been obvious to the skilled artisan to arrange the components within the proportions and ratios as claimed given that Egawa teaches a range of proportion of each of the claimed ingredients that encompasses the amounts and ratios as claimed.  In the event Egawa’s proportions are slightly outside or below those instantly claimed, note Egawa’s disclosed ranges are merely general examples and the teachings of Egawa do not otherwise contain any indication of a teaching away from exploring other alternate or sufficient proportions outside the general ranges/examples disclosed.  Moreover, Applicant has not proffered any criticality to the contrary, that would suggest unexpected results for the nanofluid composition claimed.  Therefore, one skilled in the art would have been within their purview to determine the appropriate range and ratio of ingredients to suggest the claimed invention, in the absence of a showing to the contrary.  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum 
	As to the recited pH ranges/values of instant claims 8, 11, 27-29, 32, 41, and 44, the working examples of Egawa demonstrate the pH of the composition appears to lie within the claimed range of about 8.5-12.0 since at least one of the Examples has a pH of 8.5.  Even though Egawa fails to teach the composition has a pH of 10.0, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed limitation and within the purview of a person of ordinary skill in the art for a composition, as taught by Egawa, to contain such a pH value because Egawa further teaches suitable adjusting the pH of the composition with strong base pH adjusting agents such as sodium hydroxide or potassium hydroxide (para. 0039).  

Claims 9, 10, 12, 25, 26, 30, 31, 33, 42, 43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Egawa et al. (US 2005/0218370, hereinafter Egawa) as applied to claims 1-8, 11, 13-24, 27-29, 32, 34-41, 44, and 46 above, and further in view of Yang et al. (US 7,744,775, hereinafter Yang) or Zimmie et al. (US 3,085,916, hereinafter Zimmie).

Egawa fails to teach the surfactant is ammonium polymethacrylate or the formula (repeating unit(s) comprising ammonium methacrylate) thereof as instantly claimed in claims 9, 10, 12, 25, 26, 30, 31, 33, 42, 43, and 45. 
However, Yang teaches a heat transfer fluid comprising 5-99% of a freezing point depressant such as glycols, water in an amounts from 0.1 to 90% and in addition, additives, surfactants, scale inhibitors, dispersants and mixtures thereof (abstract, col. 3 lines 11-22).  The composition comprises a water soluble polyelectrolyte polymer dispersant present in amounts from 0.001 to 50% by weight (col. 3 lines 35-42 and col. 11 lines 17-21) which includes ammonium salts of homopolymers of a monomeric unit containing a monoethylenically unsaturated monocarboxylic acid where an example of a suitable monocarboxylic acid is methacrylic acid (col. 4 lines 29-34 and 42-44), i.e., ammonium polymethacrylate. 
Furthermore, Zimmie teaches providing ammonium salts of methacrylic acid, i.e., ammonium methacrylate, as a water-soluble polyelectrolytic organic polymer in aqueous cooling systems (col. 1 lines 10-17 and col. 3 lines 26-32).  Zimmie teaches the water-soluble polyelectrolytic organic polymer, even in an amount of up to 1.0% by weight of the water, is useful to prevent or remove scale/fouling accumulations in aqueous cooling systems (col. 2 line 45 to col. 3 line 13).  In other words, Zimmie directly teaches ammonium methacrylate as useful for providing to heat transfer/coolant fluids.  

The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
February 22, 2022